                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


IN RE: OHIO EXECUTION                            :    Case No. 2:11-cv-1016
PROTOCOL LITIGATION
                                                 :
                                                      District Judge Edmund A. Sargus, Jr.
                                                  :   Magistrate Judge Michael R. Merz

This document relates to All Plaintiffs
                                                 :



                             ORDER EXTENDING TIME


       On oral motion of the Plaintiffs and consent of the Defendants, both occurring during the

telephone status conference on March 3, 2020, the date by which Plaintiffs shall file their reply to

Defendants’ response to the order to the pending Order to Show Cause (ECF No. 2893) is

EXTENDED to an including April 3, 2020.



March 3, 2020.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge




                                                 1
